DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano (JP 2014/164805, see Machine Translation).
Regarding claim 1, Urano discloses in Figs 1-9, an energy storage device (ref 1) comprising: an electrode assembly (ref 40); a case (ref 4) that houses the electrode assembly (ref 40); and a side spacer (refs 15, 16) disposed between the electrode assembly (ref 40) and the case (ref 4), wherein the side spacer (refs 15, 16) includes a 

Regarding claim 2, Urano discloses all of the claim limitations as set forth above and also discloses the case (ref 4) has a first wall (short side ref 4, Fig 1) and a second wall (ref 4a) adjacent to the first wall (short side ref 4, Fig 1), the rear portion (refs 15a, 16a) is disposed to face (Figs 1, 2, 7) the first wall (short side, ref 4, Fig 1), and the side portion (refs 15b, 16b) is disposed to face (Figs 1, 2, 7) the second wall (ref 4a), and the connection (bends at refs 15a-b and 16 a-b, Fig 9 to Fig 7) is disposed to face an end portion (Fig 9 to Fig 7, bending and inserting into case results in at least one of the instant configurations) of the first wall (short side, ref 4, Fig 1) or an end portion (Fig 9 to Fig 7, bending and inserting into case results in at least one of the instant configurations) of the second wall (ref 4a).

Regarding claim 4, Urano discloses all of the claim limitations as set forth above and also discloses the side spacer is formed using a resin material ([0036]), and at least one of the rear portion (refs 15a, 16a) and the side portion (refs 15b, 16b) has an inflow mark of the resin material (Fig 6, refs P, [0076], [0079] are marks on refs 15b, 16b, and refs 15d, 16d are marks/openings on refs 15a, 16a – both are considered “marks”).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Urano (JP 2014/164805, see Machine Translation) as applied to claim 1 above, and further in view of Waki et al. (US 2013/0084488).
Regarding claim 3, Urano discloses all of the claim limitations as set forth above but does not explicitly disclose the side spacer has a convex part projecting toward the electrode assembly.
Waki et al. discloses in Figs 1-10, a battery (ref B1) including a wound electrode assembly (refs 10, 11) disposed inside a container (ref 21).  Spacers (refs 30) are located on either end of the electrode assembly (ref 10, [0033]).  The spacers (refs 30) include convex portions (ref 33) bending inwardly toward ([0037], [0038]) the electrode assembly (refs 10, 11).  This configuration enhances the secureness of the spacer-electrode assembly structure ([0037]-[0038], [0042], [0048]) within the container (ref 21).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the convex bending inward portions disclosed by Waki et al. into the spacer structure of Urano to enhance the secureness of the spacer-electrode assembly structure, thereby enhancing overall battery structural integrity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Urano (JP 2014/164805, see Machine Translation) as applied to claim 1 above, and further in view of Kim (US 2009/0081537)
Regarding claim 4, Urano discloses all of the claim limitations as set forth above and also discloses the side spacer is formed using a resin material ([0036]), but does not explicitly disclose and at least one of the rear portion and the side portion has an inflow mark of the resin material.
Kim (US 2009/0081537) discloses in Figs 1-3, a battery pack (Abstract) including an electrode assembly (ref 400) disposed within a container (ref 560).  A resin casing (refs 550a, b) have flow marks thereon (refs 650, [0061], [0065], [0066]).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange a spacer of Urano to contain flow marks (and thus be manufactured by injection molding), as taught by Kim, because selecting one of known designs for a resin battery material/manufacturing method of a resin battery material would have been considered obvious to one of ordinary skill in the art at the time of filing the invention and because said resin material .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Leroy-Somer (FR 2109327, see English Translation) discloses in Figs 1-6, a thermoplastic cover for an electrical device (P6/L8-11, Abstract, ref 16), the thermoplastic cover (P6/L8-11, ref 16) being injection molded (P3/L22-24, Abstract) and containing a through hole at an injection molding point (P4/L5-10, Abstract). This configuration removes injection molding imperfections (ref 17, “sprue”) at the time of manufacture (P2/L5-12, Abstract), reducing the need for additional surface finishing (P10/L1-14, Abstract), reducing costs of production and handling time and enhancing final appearance simultaneously (P10/L1-14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725